Exhibit 10.2

[guw1qefww5uu000001.jpg] 

Brendon Perkins

SVP, Global Compensation & Benefits

[                   ], 2020 

 

[Section 16 Officer]

 

RE:  Voluntary Salary and Bonus Reduction Program Due to Covid-19 Pandemic

 

Dear [Section 16 Officer],

 

As you recently heard, due to the current uncertain economic conditions, Nielsen
(the “Company”) has made the difficult decision to adopt a voluntary salary and
bonus reduction program. Both David Kenny and David Rawlinson have already
agreed to a 30% reduction in their total cash compensation from May 1, 2020 to
September 30, 2020.

 

To support this effort, we are asking Nielsen executives like you who are
members of the Executive Committee or part of our highly compensated business
teams globally, to agree to temporarily reduce your total 2020 cash compensation
by [30% for CEOs/20% for other Section 16 Officers] for a limited period from
May 1, 2020 through September 30, 2020. We appreciate that this is a significant
request.  However, we ask that you think of the less well paid employees.  The
cash generated through this program will be utilized to help mitigate the impact
to those associates with the most burden during this very difficult time.

 

Your current base salary is [XXXX] USD per year (gross) and will be reduced by
[XXX]% for the period from May 1, 2020 to September 30, 2020.  Accordingly, your
base salary would be reduced to the rate of [XXXX] USD per year (gross), during
the reduction period. In addition, your current bonus target opportunity amount
is [XXXX] USD.  Accordingly, your new bonus target opportunity for the entire
2020 performance period will be [XXXX] USD which reflects the balance of the
[30%/20%] reduction amount.  Please see the exhibit attached for further detail.

 

If you agree, your first paycheck at this reduced rate would be on May 8th. 
Whether you agree to participate or not, we request that you sign and return the
following page of this letter to me only.  Your decisions will be kept
confidential from everyone except me and certain members of the payroll team. 
In addition, your leader and the Executive Committee of the company will not be
notified of any one individual's specific participation.  Please return this
document no later than 5:00 pm EST on Friday, April 24.   

 

Please do not hesitate to contact me or Laurie Lovett if you have any questions
about the above.  Your conversation will be kept confidential.  We thank you for
your ongoing commitment and dedication to the Nielsen family and for your
cooperation as we work through this time.   

 

Sincerely,

[guw1qefww5uu000002.jpg]

Brendon Perkins




Nielsen | 85 Broad Street | New York, NY 10004 | nielsen.com

 

Nielsen | 85 Broad Street |  New York, NY 10004 | nielsen.com

Copyright © 2020 The Nielsen Company (US), LLC. Confidential and proprietary. Do
not distribute.

Nielsen | 85 Broad Street |  New York, NY 10004 | nielsen.com
Copyright © 2017 The Nielsen Company. Confidential and proprietary.

--------------------------------------------------------------------------------

[guw1qefww5uu000003.jpg] 

 

Attn: Brendon Perkins, SVP, Global Compensation & Benefits 

 

Re: Voluntary Salary Reduction

 

Dear Brendon,

 

Below is an amendment to my offer letter or employment agreement with Nielsen
(the “Company”), as amended to date (the “Agreement”). This letter shall serve
to memorialize in writing our mutual agreement with respect to certain changes
in my compensation for services to the Company under the Agreement. As such, I 
voluntarily elect to reduce my total compensation payable to me pursuant to the
Agreement by [30/20]% for the period beginning on May 1, 2020 and ending on the
earlier of (a) September 30, 2020, or (b) such earlier time as determined by the
Company (the “Overall Reduction”).  I agree that the Overall Reduction will
include a reduction of [XXX]% of my base salary during the reduction period (the
“Salary Reduction”) and that my 2020 performance bonus opportunity will be
reduced as set forth below subject to the terms and conditions of the bonus
plan/program (the “Bonus Target Reduction”). 

 

I understand that my salary while the Salary Reduction is in effect and my Bonus
Target Reduction will be:

 

 

•

Salary: [XXXX] USD (gross) per annum, and

 

•

Bonus Target: [XXXX] USD for 2020 performance period

I also agree that the attached Exhibit A reflects an accurate computation of my
Overall Reduction.  I further agree and accept that all other terms and
conditions of employment, whether set forth in the Agreement or otherwise, shall
remain unchanged and continue to remain in effect including my benefits, and my
status as an at-will employee.  Notwithstanding the terms of the Agreement to
the contrary, I agree that neither the Salary or Bonus Target Reductions, nor
the other terms of this letter agreement, shall constitute “Good Reason” for
purposes of the Agreement, any Company severance plan, or any other agreement
between me and the Company with any similar concept. This program is completely
voluntary and my decision to participate or not participate will not have any
impact on my employment relationship with the Company.

 

 

ACCEPTED AND AGREED:    

 

 ___________________________________________

[Section 16 Officer]

 

I DO NOT AGREE TO THE VOLUNTARY CASH COMPENSATION REDUCTION AS OUTLINED:

 

___________________________________________

[Section 16 Officer]


 

--------------------------------------------------------------------------------

[guw1qefww5uu000003.jpg] 

 

EXHIBIT A

 

[REDUCTION COMPUTATION] 


[Section 16 Officer]

 

Amounts in Local Currency (USD)

 

Annual Salary

Annual Incentive Target

Total Cash Target

Current Annual Compensation

[XXXX]

[XXXX]

[XXXX]

2020 Annual Compensation

(reflects 5 months of adjustment)

[XXXX]

[XXXX]

[XXXX]

Net 2020 Annual Impact Amount

[XXXX]

[XXXX]

[XXXX]

Net 2020 Annual Impact %

[XXXX]%

[XXXX]%

[XXXX]%

 

 